9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Eddie Guy JEWELL, Appellant.
No. 93-2544.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 12, 1993.Filed:  November 18, 1993.

Before FAGG and WOLLMAN, Circuit Judges, and WRIGHT* District Judge.
PER CURIAM.


1
Eddie Guy Jewell was convicted by a jury of conspiracy to distribute crack cocaine, a violation of 21 U.S.C. Sec. 846.  On appeal, Jewell contends that the evidence is insufficient to support the conviction, that the district court1 erred in admitting testimony regarding Jewell's plea of guilty to a cocaine possession charge in state court, that the district court erred in including for sentencing purposes the crack cocaine involved in a charge on which Jewell was acquitted, and that the district court erred in failing to give him a two-level reduction as a minor participant under section 3B1.2(b) of the Sentencing Guidelines.


2
Having reviewed the arguments submitted by Jewell in support of these contentions, we conclude that they are without merit.  Because an extended opinion would have no precedential value, we affirm the conviction without further discussion.  See Eighth Circuit Rule 47B.


3
The judgment is affirmed.



*
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas, sitting by designation


1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa